Case 1:18-cv-01377-HYJ-PJG ECF No. 54-5 filed 09/30/20 PagelD.755 Page 1of8

EXHIBIT 1
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-5 filed 09/30/20 PagelD.756 Page 2 of 8

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

S&S INNOVATIONS CORP., Case No. 18-cv-01377

A Colorado Corporation,
Honorable Paul L. Maloney

 

 

Plaintiff,
V.
UUSI, LLC, d/b/a Nartron, a Michigan PLAINTIFF'S FIRST SET OF
Limited Liability Company, TATTLER REQUESTS FOR ADMISSIONS TO
HOME PRODUCTS, LLC, a Michigan DEFENDANTS

Limited Liability Company, and NORMAN
RAUTIOLA, an individual.

Defendants.

 

Plaintiff, through its counsel, Kuiper Kraemer PC and Oppenhuizen Law PLC, submits the
following Requests for Admissions Pursuant to Fed. R. Civ. P. 36. Each matter as to which a Request
has been made shall be deemed admitted unless a response is served within 30 days as required by
Fed. R. Civ. P, 36.

DEFINITIONS
1. For purposes of these discovery requests, the term “Tattler trademark” refers to the word

“Tattler” which is a federally registered trademark owned by Plaintiff, Registration No.

5787373.

2. For purposes of these discovery requests, the term “Tattler Reusable Canning Lids logo”

refers to Plaintiff's United States Trademark Registration No. 4005734, for the mark as

shown below.

   

REUSABLE CANNING LIDS

AT TLE

THE ORIGINAL, SINCE 1976

   
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-5 filed 09/30/20 PagelD.757 Page 3 of 8

REQUEST FOR ADMISSIONS DIRECTED TO DEFENDANTS

l, Admit that the reusable canning lids returned from Colorado had the Tattler
trademark on them.
RESPONSE:

2. Admit that the reusable canning lids returned from Colorado had the Tattler
Reusable Canning Lids logo on them.
RESPONSE:

3. Admit that the product packaging for the reusable canning lids returned from
Colorado had the Tattler trademark on them.
RESPONSE:

4, Admit that the product packaging for the reusable canning lids retumed from
Colorado had the Tattler Reusable Canning Lids logo on them.

RESPONSE:

5. Admit that the molds for the reusable canning lids returned from Colorado include
the Tattler trademark such that “TATTLER” is molded onto each lid formed by the molds.
RESPONSE:

A. Admit that the molds for the reusable canning lids returned from Colorado have the
Tattler Reusable Canning Lids logo on them.

RESPONSE:

a Admit that Tattler Home Products and/or Uusi, LLC d/b/a Nartron (“Nartron”) has
only manufactured reusable canning lids using the molds delivered from Colorado.

RESPONSE:
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-5 filed 09/30/20 PagelD.758 Page 4 of 8

8. Admit that Tattler Home Products and/or Nartron sells, or has sold, the reusable
canning lids returned from Colorado that have the Tattler trademark on them.
RESPONSE:

9. Admit that after May 2014, Tattler Home Products and/or Nartron sold the reusable
canning lids returned from Colorado that have the Tattler trademark on them.
RESPONSE:

10. Admit that after May 2014, Tattler Home Products and/or Nartron sold reusable
canning lids that have the Tattler trademark on them.
RESPONSE:

11. Admit that after May 2014, Tattler Home Products and/or Nartron sold reusable
canning lids in product packaging that bears the Tattler trademark.
RESPONSE:

12, Admit that after May 2014, Tattler Home Products and/or Nartron sold reusable
canning lids in product packaging that bears the Tattler Reusable Canning Lids logo.
RESPONSE:

13. Admit that all reusable canning lids sold by Tattler Home Products and/or Nartron
have the Tattler trademark on them.

RESPONSE:

14, Admit that Tattler Home Products and/or Nartron sells, or has sold, the reusable
canning lids returned from Colorado that have the Tattler Reusable Canning Lids website address
(www.reusablecanninglids.com) on them.

RESPONSE:
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-5 filed 09/30/20 PagelD.759 Page 5of8

15. Admit that Tattler Home Products and/or Nartron sells, or has sold, the reusable
canning lids that have the Tattler Reusable Canning Lids website address
(www.reusablecanninglids.com) on them,

RESPONSE:

16. Admit that Tattler Home Products and/or Nartron utilizes, or previously utilized,
product packaging for the sale of reusable canning lids that has the Tattler trademark on them.
RESPONSE:

17. Admit that Tattler Home Products and/or Nartron utilizes, or previously utilized,
product packaging for the sale of reusable canning lids that has the Tattler Reusable Canning Lids
logo on them.

RESPONSE:

18. Admit that Tattler Home Products and/or Nartron continue to use the Tattler
trademark in the course of its business.
RESPONSE:

19, Admit that Tattler Home Products and/or Nartron continue to use the Tattler
Reusable Canning Lids logo in the course of its business.

RESPONSE:

20. Admit that Tattler Home Products and/or Narton does not have the consent of S&S
Innovations Corp, to use the Tattler trademark.

RESPONSE:

21. Admit that Tattler Home Products and/or Narton does not have the consent of S&S
Innovations Corp. to use the Tattler Reusable Canning Lids logo.

RESPONSE:
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-5 filed 09/30/20 PagelD.760 Page 6 of 8

22, Admit that Loren Stieg is not a member or employee of any kind to Tattler Home
Products,
RESPONSE:

23. Admit that Loren Stieg is not a member or employee of any kind to Nartron.
RESPONSE:

24. Admit that Norman Rautiola did not have the consent of S&S Innovations Corp. to
form Tattler Home Products.
RESPONSE:

25. Admit that Norman Rautiola did not have the consent of Loren Stieg to form Tattler
Home Products,

RESPONSE:

26. Admit that Norman Rautiola and/or Nartron do not have the consent of Loren Stieg
and/or S&S Innovations Corp, to operate Tattler Home Products and to sell useable caning lids by
using the Tattler trademark and Tattler Reusable Canning Lids logo.

RESPONSE:

27, Admit that the Tattler Home Products website (www.tatllerproducts.com) contains
the Tattler trademark,
RESPONSE:

28, Admit that the Tattler Home Products website (www.taltlerproducts.com) contains
the Tattler Reusable Canning Lids logo.

RESPONSE:

29, Admit that no consent was obtained from S&S Innovations Corp. to permit the use

of the Tattler trademark in the Tattler Home Products website (www.tattlerproducts.com),
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-5 filed 09/30/20 PagelD.761 Page 7 of 8

RESPONSE:

30. Admit that no consent was obtained from S&S Innovations Corp. to permit the use
of the Tattler Reusable Canning Lids logo in the Tattler Home Products website
(wav w tatlerproducts.com),

RESPONSE:

31. Admit that Loren Stieg, as majority owner of S&S Innovactions Corp., previously

objected to Defendants’ use of the Tattler trademark.

RESPONSE:

32. Admit that Loren Stieg, as majority owner of S&S Innovactions Corp. previously
objected to Defendants’ use of the Tattler Reusable Canning Lids logo.
RESPONSE:

33. Admit that the images from the Tattler Home Products website were copied from
S&S Innovations Corp,’s website (Www .tattlerproducts.com),
RESPONSE:

34, Admit that Loren Stieg is not, and never has been, a named account holder on bank
account set up by Nartron for Tattler Home Products.

RESPONSE:

35. Admit that Defendants remain in possession of the molds returned from Colorado
that have the Tattler trademark on them.

RESPONSE:

36, Admit that Defendants remain in possession of equipment, including the molding
machines, returned from Colorado that are owned by S&S Innovations Corp.

RESPONSE:
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-5 filed 09/30/20 PagelD.762 Page 8 of 8

Dated: June 16, 2020

Dated: June 16, 2020

KUIPER KRAEMER PC
Attorney for Plaintiff

By: /s/ Nicholas V. Dondzila
Nicholas V. Dondzila (P73937)

BUSINESS ADDRESS AND TELEPHONE:
180 Monroe Avenue
Suite 400
Grand Rapids, MI 49503
(T): (616) 454-3700
dondzila@k2legal.com

OPPENHUIZEN LAW PLC
Attomey for Plaintiff

By: /s/ David L. Oppenhuizen
David L. Oppenhuizen (P70219)

BUSINESS ADDRESS AND TELEPHONE:
146 Monroe Center St NW
McKay Tower, Suite 730
Grand Rapids, MI 49503
(T) (616) 242-9550
david@oppenhuizen.com
